DISSENTING OPINION OF
MR. CHIEF JUSTICE DEL TORO.
I do not believe that the attorney’s fees should be fixed at two thousand dollars. The appellant indicates as reasonable the sum of one thousand dollars and in my opinion he is right.
I base my opinion on a study of the facts of the case. They appear from the record and from the decisions of this court reported in 34 P.R.R. 820, and 29 P.R.R. 629. All the study had to be made, indeed, in other cases which were decided in favor of G-andia. This suit was decided simply on the doctrine of the election of remedies. The attorney did not attend the first trial and it did not become necessary to introduce evidence in the second because the evidence in the first was accepted as a basis.
Under these circumstances I repeat that the sum of two thousand dollars does not seem to me reasonable.